Citation Nr: 0425842	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected right knee 
disability.   
 
2.  Entitlement to service connection for left leg and hip 
disabilities, claimed as secondary to a service-connected 
right knee disability.   
 
3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected right 
knee disability.  

4.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 based on treatment for a right hip 
disability.   
 
5.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.   
 
6.  Entitlement to an increased (compensable) rating for 
thrombophlebitis of the right lower extremity.   
 
7.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or based on being 
housebound.   
 
8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, increased the rating for the 
veteran's service-connected right knee disability from 20 
percent to 30 percent and denied an increased (compensable) 
rating for his service-connected thrombophlebitis of the 
right lower extremity.  Service connection was denied for a 
back disability, claimed as secondary to a service-connected 
right knee disability, and for left leg and hip disabilities, 
claimed as secondary to a service-connected right knee 
disability.  The August 2002 RO decision also denied 
entitlement a temporary total convalescent rating under 38 
C.F.R. § 4.30 based on treatment for a right hip disability; 
denied entitlement to SMC based on the need for regular aid 
and attendance or based on being housebound; and denied 
entitlement to a TDIU rating.  In December 2003, the veteran 
testified at a Travel Board hearing at the RO.  


REMAND

As noted above, the August 2002 RO decision, in part, denied 
entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 based on treatment for a right hip disability.  
The August 2002 RO decision did not specifically deny service 
connection for a right hip disability, claimed as secondary 
to a service-connected right knee disability.  However, in 
his August 2002 notice of disagreement, the veteran reported, 
in reference to his disagreement with the temporary total 
convalescent rating, that he was actually claiming service 
connection for a right hip disability as secondary to his 
service-connected right knee disability.  Additionally, at 
the December 2003 Travel Board hearing, the veteran also 
stated that he was claiming service connection for a right 
hip disability on a secondary basis when discussing the 
claimed temporary total convalescent rating issue.  

Under such circumstances, the Board must remand the issue of 
service connection for a right hip disability, claimed as 
secondary to a service-connected right knee disability, to 
the RO to send the veteran a statement of the case and give 
him an opportunity to perfect an appeal of such issue by 
thereafter filing a timely substantive appeal.  See Manlincon 
v. West, 12 Vet.App. (1999).  

As the veteran has been informed, service connection may be 
granted if the evidence shows that a disability was incurred 
in or aggravated by service.  38 U.S.C.A. § 1131.  
Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
light of the complex issues before the VA regarding these 
issues, and the veteran's testimony, the Board believes that 
VA examinations are required in this case.

In a January 2003 statement, R.A. Sanders, M.D., noted that 
the veteran had spinal stenosis.  Dr. Sanders stated that it 
was clear that the veteran's condition was aggravated beyond 
any other condition would have been had he not had the hip 
and knee disabilities.  Dr. Sanders indicated that the 
veteran's hip and knee disabilities did act as causative 
agents toward his back problems.  The Board observes that the 
veteran is currently solely service-connected for a right 
knee disability and not for any hip disabilities.  

In a November 2002 report, G. P. Staviski, M.D., indicated 
that it was as likely as not that the veteran's knee injury 
caused the deterioration of the his hip and back.  Dr. 
Staviski stated that the multiple surgeries the veteran had 
undergone had altered his gait and had substantially 
contributed to the deterioration of his hip and back.  It was 
noted that the veteran had been receiving treatment since the 
beginning of the year.  Dr. Staviski gave an assessment of 
L4-L5 lumbar intervertebral disc disease; multilevel 
discogenic degenerative changes, lumbar; diffuse spondylosis 
causing mild to moderate stenosis; thoracic intervertebral 
disc disease; and bilateral osteoarthrosis of the pelvic 
region.  The Board notes that although Dr. Staviski indicated 
that there was a relationship between the veteran's claimed 
hip and back disabilities and his service-connected right 
knee disability, there is no indication that such opinion was 
given after a review of the veteran's claims file.  Dr. 
Staviski solely noted that the veteran had been receiving 
treatment for the previous year.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his service 
connection claims.  Further, regarding his claims for 
increased ratings for his service-connected right knee 
disability and thrombophlebitis of the right lower extremity, 
the Board observes that the veteran has not been afforded a 
VA examination since March 1970.  

The Board notes that the file shows that the veteran failed 
to report for VA orthopedic, spine, and vascular examinations 
scheduled for December 2001.  At the December 2003 Travel 
Board hearing, the veteran testified that he had moved and 
that he did not receive notification of the appointment until 
the day before the examination was scheduled.  He stated that 
due to an ice storm, he was told not to come on that day of 
the examination.  The Board finds that based on the veteran's 
testimony good cause is clearly shown for the veteran's 
failure to attend this examination. 

The veteran reported that he did undergo an examination in 
February 2002 at the Montgomery, Alabama VA Medical Center.  
The Board notes that such examination is not of record and 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 
(1992).  

The RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include specific consideration of the 
evidence submitted directly to the Board.

At the December 2003 Travel Board hearing, the veteran also 
reported that he was receiving disability benefits from the 
Social Security Administration.  As the SSA records may be 
relevant to his claims, they should be obtained.  

Accordingly, he appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of the 
veteran's February 2002 VA examination(s) 
from Montgomery, Alabama VA Medical 
Center.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the nature and etiology of his claimed 
back, left leg, and hip disabilities and 
the severity of his service connected 
right knee disability.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

Based on a review of historical records 
and medical opinions cited above, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
etiology of the diagnosed back, left leg, 
and hip disabilities, including the 
relationship, if any, between all such 
disabilities and the veteran's period of 
service from June 1965 to December 1969 or 
his service connected right knee disorder.

The examiner should also specifically 
opine as to whether or not any current 
back, left leg, and hip disabilities were 
caused by or permanently worsened by the 
veteran's service-connected right knee 
disability.  

As to the veteran's right knee disability, 
all signs and symptoms should be described 
in detail, including range of motion in 
degrees, objective evidence of pain on 
motion, and the presence and degree of any 
instability.  

6.  The RO should also have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
thrombophlebitis of the right lower 
extremity.  The claims folder should be 
provided to and reviewed by the examiner.  

7.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  The RO should send the veteran a 
statement of the case on the issue of 
service connection for a right hip 
disability, claimed as secondary to a 
service-connected right knee disability.  
He should thereafter be given an 
opportunity to perfect an appeal of such 
issue by submitting a timely substantive 
appeal.  The RO should then return the 
case to the Board for consideration of 
such issue only if the veteran timely 
perfects an appeal of such issue.  

10.  Thereafter, the RO should review the 
claims for service connection for a back 
disability, claimed as secondary to a 
service-connected right knee disability; 
service connection for left leg and hip 
disabilities, claimed as secondary to a 
service-connected right knee disability; 
an increased rating for a right knee 
disability; an increased (compensable) 
rating for thrombophlebitis of the right 
lower extremity; entitlement to a 
temporary total convalescent rating under 
38 C.F.R. § 4.30 based on treatment for a 
right hip disability; entitlement to SMC 
based on the need for regular aid and 
attendance or based on being housebound; 
and entitlement to a TDIU rating.  

If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


